The opinion of the court was delivered by
Mason, J.:
The receivers of the St. Louis & San Francisco Railroad Company paid under protest the tax required by the terms of the corporation tax law of 1913 (Laws 1913, ch. 135), and sued to recover the amount. A demurrer to the petition was sustained, and the plaintiff appeals.
The company named is a foreign corporation which has complied with certain conditions entitling it under our statutes to the same treatment as domestic corporations. The argument is made that if the tax law referred to is unconstitutional, and can. not be enforced against domestic corporations, the Frisco company is entitled to the same exemption by virtue of the guaranty of privileges equal to those of corporations char*272tered by this state. We have decided that the act in question is valid as to domestic corporations, and this conclusion necessarily disposes of the contentions made in this case.
The judgment is affirmed.
Dawson, J., not sitting.